

115 S1359 ES: John F. Kennedy Center Reauthorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1359IN THE SENATE OF THE UNITED STATESAN ACTTo amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center
			 for the Performing Arts, and for other purposes.
	
 1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2017. 2.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)Maintenance, repair, and securityThere are authorized to be appropriated to the Board to carry out section 4(a)(1)(H)— (1)$24,000,000 for fiscal year 2018;
 (2)$25,000,000 for fiscal year 2019; (3)$25,000,000 for fiscal year 2020; and
 (4)$26,000,000 for fiscal year 2021. (b)Capital projectsThere are authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1)—
 (1)$13,000,000 for fiscal year 2018; (2)$13,000,000 for fiscal year 2019;
 (3)$14,000,000 for fiscal year 2020; and (4)$14,000,000 for fiscal year 2021..
		3.Authorization for plaque
 (a)Sense of CongressIt is the sense of Congress that the John F. Kennedy Center for the Performing Arts (referred to in this Act as the Center) should—
 (1)recognize the year 2018 as the 60th anniversary of the National Cultural Center Act (now known as the John F. Kennedy Center Act) (20 U.S.C. 76h et seq.), signed into law by President Dwight D. Eisenhower on September 2, 1958; and
 (2)establish commemorative displays honoring President Dwight D. Eisenhower and the history of the National Cultural Center Act (20 U.S.C. 76h et seq.) during the year 2018.
 (b)Authorization for plaqueThe Center shall place within the Center a plaque containing an inscription to commemorate the 60th anniversary of the signing of the National Cultural Center Act (20 U.S.C. 76h et seq.) by President Dwight D. Eisenhower.
 (c)SpecificationsThe plaque shall be— (1)(A)not less than 6 square feet in size; and
 (B)not more than 18 square feet in size; (2)of any shape that the Trustees of the Center determine to be appropriate; and
 (3)placed at a location within the Center approximate to the Eisenhower Theater that the Trustees of the Center determine to be appropriate.
				(d)Funding
 (1)In generalNo Federal funds may be used to design, procure, or install the plaque. (2)ExceptionParagraph (1) shall not affect the payment of salaries, expenses, and benefits otherwise authorized by law for members and employees of the Center who participate in carrying out this section.
				(e)Private fundraising authorized
 (1)In generalThe Center shall solicit and accept private contributions for the design, procurement, and installation of the plaque.
 (2)AccountingThe Center shall— (A)establish an account into which any contributions received pursuant to paragraph (1) shall be deposited; and
 (B)maintain documentation of any contributions received pursuant to paragraph (1). 4.Commemoration of the John F. Kennedy Center for the Performing Arts (a)Sense of CongressIt is the sense of Congress that the Center should—
 (1)recognize the year 2021 as the 50th anniversary of the opening of the Center; and (2)appropriately acknowledge and commemorate the mission of the Center as a national center for the performing arts and a national memorial to President John F. Kennedy.
 (b)Authorization for displays and programsThe Center may create displays and programs that memorialize the opening of the Center and the programmatic legacy of the Center since its opening in 1971.Passed the Senate September 6, 2017.Secretary